—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondents which directed that petitioner be placed in administrative segregation.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge an administrative determination assigning him to the administrative segregation housing unit for an indefinite period of time. Petitioner contends that the determination was not based upon substantial evidence that he poses a threat to the safety and security of the facility (see, 7 NYCRR 301.4 [b]). We disagree.
Adduced in evidence at the administrative hearing was information provided by the Inspector General’s office, describing petitioner as a powerful figure, known throughout the correctional system as the leader of a well-organized Hispanic gang. Petitioner was also characterized as being capable of contacting inmates at various State correctional facilities and ordering them to assault inmates considered to be the gang’s enemies. The recent stabbing death of an inmate was directly attributed to petitioner. Also in evidence was petitioner’s lengthy record of prison disciplinary rule violations, showing that he has been the subject of 17 misbehavior reports, together *845with petitioner’s own testimony in which he admitted that he solves conflicts "physically * * * 100% We conclude that the determination assigning petitioner to administrative segregation on the ground that he poses a threat to the safety and security of the facility was based upon substantial evidence (see, Matter of Blake v Mann, 145 AD2d 699, 701, affd 75 NY2d 742). We have examined petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.